People v Camarano (2018 NY Slip Op 08573)





People v Camarano


2018 NY Slip Op 08573


Decided on December 13, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2018

Richter, J.P., Manzanet-Daniels, Tom, Webber, Gesmer, JJ.


3914/08 7902 2918/08

[*1]The People of the State of New York, Respondent,
vRobert Camarano, Defendant-Appellant.


Feldman and Feldman, Uniondale (Steven A. Feldman of counsel), for appellant.
Robert Camarano, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Beth Fisch Cohen of counsel), for respondent.

Judgments, Supreme Court, New York County (Carol Berkman, J.), rendered June 21, 2010, as amended July 2, 2010, convicting defendant, after a jury trial, of murder in the second degree and criminal mischief in the third degree, and sentencing him, as a second violent felony offender, to consecutive terms of 25 years to life and 2 to 4 years, unanimously affirmed.
The court properly permitted defendant to proceed pro se after a thorough colloquy at which the court ensured that he was aware of the risks and disadvantages of representing himself and of the important role of a lawyer (see People v Crampe, 17 NY3d 469, 481-482 [2011]; People v Providence, 2 NY3d 579, 583 [2004]).
We perceive no basis for reducing the sentence.
Defendant's pro se claims, including his claim that his ability to represent himself was impaired by drugs, are unreviewable on direct appeal because they rest on factual claims outside the record. In any event, we have considered defendant's constitutional claims regarding delays in the perfection of his appeal, and we find them without merit.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 13, 2018
CLERK